Title: To Thomas Jefferson from Martha Jefferson Randolph, 2 January 1808
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     Edgehill Jan 2, 1808
                  
                  I am very much obliged to you My Dearest Father for your kindness in saving me from the anxiety to which an exagerated report would have occasioned me. I am in hopes the swelling will go off with out suppuration. Mr Eppes found me with exactly such a one as you describe when he returned from Washington in the spring 1804 except that the pain had brought on an affection of the stomach and head which kept me with an incessant puking for 3 or four days. the swelling remained many weeks. Mr Randolph has been a fortnight in Richmond settling David Randolph’s affairs. he has not property to pay his debts. Sister Randolph’s house servants have been saved by a prior mortgage to an old Lady of the name of Stith in Williamsburg who means to leave the debt to him at her death, in the mean time the interest must be paid and from what funds it is not easy to say. Sister Randolph has opened a boarding house in Richmond, but she has not a single boarder yet. her husband is gone to England upon some mercantile scheme with barely money to defray his expenses. the ruin of the family is still extending itself daily. William is ruined his negroes during his absence remained three days in the dwelling house to save themselves from the sherif. Archy is without a shelter for his family but her Father’s and Will. Fleming goes constantly armed to keep the sherif off I ought rather to say went for in consequence of the pistol’s going off in his pocket he is rendered a cripple for life he has never, moved but as he has been lifted and probably will not for many months. Mr Randolph’s trials have been great but thank heaven he has resisted their solicitations and has had the prudence not to hamper himself by security ships. his contributing to his Sister’s necessities as far as he is able is a sacred duty. but a recent occurence under which he is still smarting, with my urgent entreaties have kept him clear of all new engagements. the desolation which surrounds us has kept us both in a state of great anxiety which the present appearance of affairs is not likely to dissipate. adieu my Dear Father believe me with every sentiment of tenderness and veneration your affectionate Daughter
                  
                     M Randolph 
                     
                  
               